Lighthouse Capital

Contractual Agreement




This Agreement, hear in referenced as (this Agreement), effective as of March 3,
2011, is entered by and between National Automation Services Inc., here in
referenced as (the contractor) and Jeffrey Paltrow d/b/a Lighthouse Capital,
here in referenced as (the Firm), together being the Parties.




RECITALS




WHEREAS, The Firm has experience in the area of corporation finance, investor
communications and financial and investor public relations, and;




WHEREAS, the Contractor desires to formalize its existing business relationship
with the Firm with the Contractor in matters concerning corporate finance,
investor relations with existing share holders, brokers, dealers, and other
investment professionals as to the Contractor's current and proposed activities.




NOW THEREFORE, in consideration of the premises and the mutual convents and
agreements set forth, and intending to be legally bound, the Contractor and the
Firm agree as follows:

1.

Terms of Contractor: The Contractor engages the Firm to act in a capacity to the
Contractor and the Firm agrees to provide services to the Contractor commencing
on the date set forth above and ending in One Hundred and Eighty (180) days
later ('the term of the agreement").

2.

Duties of the Firm: The Firm will provide the following specific services
(services) through its officers and employees during the terms of the Agreement.

a.

Advise and assist the Contractor in the developing and implementing appropriate
plans and material for representing the Contractor and its business plans,
strategy and personnel to the financial community, and creating the foundations
for subsequent financial public relations efforts.

b.

Introduce the Contractor to the financial community.

c.

With the cooperation of the Contractor, maintaining an awareness during the term
of this Agreement of the Contractor's plans, strategy and personnel to the
financial community.

d.

Assist and advise the Contractor with respect to its; (i) stockholder and
investor relations; (ii) relations with brokers, dealers analyst, and other
investment professionals, and; (iii) financial and media public relations
generally.

e.

Perform the functions generally assigned to investor/stockholder relations
departments in major corporations, including; (i) responding to telephone and
written inquiries (which may be referred to the Firm by the Contractor); (ii)
assisting in the preparation of the press releases for the Contractor with the
Contractor's involvement and approval for reviewing press releases, reports and
other communications with or to shareholders, the investment community, and the
general public; (iii) advising with respect to the corporate symbols, logos,
names, and other matter relating to the corporation image.

f.

Upon receipt of the Contractor's approval, conduct meeting in person or by
telephone, with brokers, dealers, analyst, the investment professionals and the
general investing public.

g.

At the Contractor's request, review business plans, strategies, mission
statement, budgets, proposed transactions and other plans for the purpose of
advising the Contractor of the investment community implications thereof.

h.

Otherwise perform as the Contractor's financial relations and public relations
The Firm.

3.

Allocation of Time and Energy; The Firm will perform the services in a
professional manner, in accordance with the accepted industry standards and in
compliance with the applicable securities laws and regulations. Although no
specific hours-per-day requirement will be required, the parties acknowledge and
agree that a disproportionately large amount of the effort to be extended and
the cost to be incurred by the Firm and the benefits to be received by the
Contractor are to be expected to occur upon and shortly after, and in any event,
within two months of the effectiveness of this Agreement. It is explicitly
understood the Firm's performance of its duties hereunder will in no way be
measured by the price of the Contractor's common stock, nor the trading volume
of the Contractor's common stock.





--------------------------------------------------------------------------------



4.

Remuneration: As full and complete compensation for The Firm's agreement to
perform the services, the Contractor shall compensate as follows:

a.

For undertaking the engagement and the other good of valuable consideration, the
Contractor agrees to issue and deliver to The Firm a "Commencement Bonus"
payable in the form of Three Million Five Hundred Thousand (3,500,000.00)
restricted shares (with piggy-back registration rights). The Contractor's bonus
shall be issued to The Firm immediately. This Agreement and renewal thereof, and
shall, when issued to the Firm, be fully paid and non assessable. The Contractor
understands and agrees that the engagement by the Contractor will derive
substantial benefit from the execution of this Agreement and ability to
establish its relationship with The Firm; the shares of common stock are issued
as a Commencement Bonus, therefore constitutes initial payment for The Firm's
agreement to consult with the Contractor and are a prepayment for future
services. If the Contractor attempts to terminate this Agreement prior to
expiration of its term for any reason whatsoever, it is agreed and understood
that The Firm will not be requested or demanded by the Contractor to return any
of the shares of Common stock paid to it hereunder.

b.

All shares of the common stock issued pursuant to this Agreement shall be issued
in the name of Jeffrey Paltrow. The Contractor agrees that it will use its best
efforts to include all shares issued to The Firm hereunder the Contractor's next
Registration Statement to be declared effective by the SEC as soon as possible
thereafter and not to exceed on year from their date of issue.

5.

Expenses: The Firm agrees to pay for all of its expenses (phone, labor, etc.)
other than extraordinary items including travel and entertainment required by/or
specifically requested by the Contractor, luncheons or dinners for large groups
of investment professionals, mass faxing to a sizable percentage of the
Contractor's constituents, investor conference call, print advertisement in
publications and like expenses approved by the Contractor prior to its incurring
an obligation for reimbursement.

6.

Indemnification: The Contractor agrees to indemnify and hold The Firm harmless
from and against any losses, damages, or liabilities related to or out of The
Firm's engagement, and will reimburse The Firm from all reasonable expenses
(including reasonable counsel fees) as they are incurred by The Firm in
connection with investigating, preparing for, or defending any action or claim
related thereto, whether or not in connection with pending or threatened
litigation in which The Firm is a party. The Contractor will not, however, be
responsible for any actions claims, liabilities, losses , damages, liabilities
related to, and other equitable considerations; provides, however, that in no
event shall amount to be contributed by The Firm exceed the amounts actually
received by The Firm. The foregoing hall be in addition to any rights that The
Firm may have at common law or otherwise and shall extend upon the same terms to
inure to the benefit or and director, officer, employee, agent or controlling
person The Firm.

7.

Representation: The Contractor warrants and represents that all oral
communications, written documents or materials furnished to The Firm are
accurate and The Firm warrants and represents that all communications by The
Firm with the public with respect to the financial affairs, operations
profitability and strategic planning of the Contractor will be in accordance
with information provided to it by the Contractor. The Contractor may rely upon
the accuracy of the information provided by the Contractor without independent
investigations under federal or any state regulations necessary to perform the
services set forth herein. The Firm and its officers and directors are not the
subject of any investigation, claim decree, or judgment involving any violations
of the SEC or securities laws.

8.

Statute of Independent the Firm: The Firm's engagement pursuant to the Agreement
shall be as independent The Firms, and not as an employee, office or other
against the Contractor. Neither party to this agreement shall represent or hold
itself out to be the employer or employee of the other. The Firm further
acknowledges the consideration provided herein above is a gross amount of
consideration and that the Contractor will not Withhold from such consideration
in an amount as to income taxes and other such payments shall be made or
provided for The Firm and the Contractor shall have no responsibility or duties
regarding such matters. Neither the Contractor nor The Firm possesses the
authority to bind each other in any agreements without the expressed written
consent on the entity to be bound.

9.

Waiver: The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.





--------------------------------------------------------------------------------



10.

Notices: All notices, request and other communications hereunder shall be deemed
to be duly given if sent by U.S. mail postage, prepaid, and addressed to the
other party as the addressed party set forth herein below.

11.

Choice of Law, Jurisdiction and Venue: This Agreement shall be governed by
construed, and enforced in accordance with the internal laws of the State of
Florida, without giving the effect to its conflict of the laws choice of law
principles.

a.

The parties agree that all disputes between them of any nature whatsoever shall
be resolved in Deland, Florida via binding arbitrations before either the
America Arbitration Association (www,ADR.org) or JAMS (www.jamsadr,org)whichever
the Contractor prefers,

b.

The arbitrator shall have the power to decide all matter including arbitrary,
but must decide all disputes in accordance with Florida law.

c.

The Parties choose arbitration because it is usually faster and less expensive
than litigations. And it will allow the parties to resolve their disputes
privately.

d.

The arbitrator shall allow limited discovery to all Parties to present our
respective cases, but shall be mindful of our desire to avoid the expense of
broad discovery typically allowed in litigation,

12.

Either party may change address to which notices for it shall be addresses by
providing notice of such change to other party in the manner set forth in the
Paragraph 13,

13.

Complete Agreement: The Agreement contains the entire agreement of the party's
relations to the subject matter thereof, This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change modification extension or discharge is
sought.













AGREED TO:







/s/ Robert Chance

March 8, 2011

Robert W Chance

Date

Duly signed Officer

National Automation Services, Inc.













/s/ Jeff Paltrow

March 3, 2011

Jeffrey Paltrow

Date

d/b/a Lighthouse Capital



